NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1786
                                   ________________

                    MARVIN ORLANDO HERNANDEZ-SILVAS,
                                                    Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                   Respondent
                         ________________

             On Petition for Review from Reinstated Final Order of Removal
                     by U.S. Immigration and Customs Enforcement
                              (Agency No. A098-435-682)
                          Immigration Judge: John P. Ellington
                                  ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   January 8, 2019

               Before: AMBRO, KRAUSE, and FUENTES, Circuit Judges

                              (Opinion filed: April 11, 2019)

                                   ________________
                                       OPINION *
                                   ________________

FUENTES, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In this petition for review from a reinstated Final Order of Removal, petitioner

Marvin Orlando Hernandez-Silvas challenges the Immigration Judge’s denial of his

application for withholding of removal. Hernandez-Silvas contends that the Immigration

Judge erred by not conducting a “full judicial review” of an Asylum Officer’s

determination that Hernandez-Silvas failed to establish a reasonable fear of persecution

or torture in his country of origin, a prerequisite for withholding of removal. Hernandez-

Silvas contends that the Immigration Judge’s failure to conduct a full review of the

Asylum Officer’s reasonable fear determination violated both his regulatory and

constitutional rights. Because we conclude there was no procedural error by the

Immigration Judge or the Asylum Officer, we will deny Hernandez-Silvas’s petition for

review.

I.     Background

       Hernandez-Silvas, a native of Honduras, was first removed in 2005 for failure to

have a valid, unexpired visa. He subsequently reentered the country on three separate

occasions, and his 2005 Removal Order was reinstated in 2010 and 2012 pursuant to 8

U.S.C. § 1225(b)(1). Hernandez-Silvas reentered the country for the third time in 2017;

shortly thereafter he was again detained, and the Department of Homeland Security again

reinstated his 2005 Removal Order.

       Upon his most recent detention, Hernandez-Silvas expressed a fear of returning to

Honduras and, pursuant to 8 C.F.R. § 241.8(e), was referred to an Asylum Officer for a

hearing to determine if there was “a reasonable possibility [Hernandez-Silvas] would be



                                             2
persecuted or tortured” in his country of removal, 1 a process known as a “reasonable fear

determination.” During the hearing, Hernandez-Silvas testified that he feared to return to

Honduras because he was a business owner, and the gang Batos Locos had demanded he

pay a “monthly tax,” which he refused to do. 2 According to Hernandez-Silvas, he was

targeted because “they thought I had a lot of money.” 3 When asked if he was afraid to

return to Honduras “for any other reason,” Hernandez-Silvas replied, “No.” 4 The

Asylum Officer concluded the hearing with a summary of Hernandez-Silvas’s testimony,

stating, “You believe you were targeted because you were a business owner and they

perceived you as wealthy,” which Hernandez-Silvas affirmed as accurate. 5

         The Asylum Officer concluded that Hernandez-Silvas had failed to establish a

reasonable fear of persecution or torture because “Honduran business owners” were not a

distinct social class entitled to withholding of removal. 6 Hernandez-Silvas appealed to

the Immigration Court. There, he contended that the Asylum Officer failed to provide

him an opportunity to explain that he was targeted on the basis of an “imputed political

opinion” because of his father’s mayoral campaign. 7 Based on a “very limited review” of

the record before the Asylum Officer, the Immigration Judge rejected that argument




1
  A21.
2
  A34.
3
  A35.
4
  A36.
5
  A39.
6
  A26.
7
  A16.
                                             3
because Hernandez-Silvas had failed to raise it before the Asylum Officer. 8 Hernandez-

Silvas then filed a petition for review in this Court.

II.    Discussion 9

       Pursuant to the Immigration and Naturalization Act, individuals such as

Hernandez-Silvas who have previously been removed are subject to a “streamlined”

process to reinstate the prior order of removal. 10 The Act provides that “[i]f the Attorney

General finds that an alien has reentered the United States illegally after having been

removed . . . , the prior order of removal is reinstated from its original date and is not

subject to being reopened or reviewed.” 11 Although the Act permits no reopening of the

reinstated order of removal, it expressly provides an exception for withholding of

removal for individuals with a “reasonable fear of persecution or torture” in their

respective countries of removal. 12

       Consequently, if an individual expresses a fear of returning to the country

designated in the reinstated removal order, he or she is referred to an Asylum Officer for



8
  A17.
9
  The Immigration Judge had jurisdiction to review the Asylum Officer’s reasonable fear
determination pursuant to 8 C.F.R. § 208.31; we have jurisdiction over Hernandez-
Silvas’s reinstated Final Order of Removal pursuant to 8 U.S.C. § 1252(a)(1), limited to
constitutional claims and questions of law under 8 U.S.C. § 1252(a)(2)(C)-(D). Bonilla v.
Sessions, 891 F.3d 87, 90 n.4 (3d Cir. 2018). “We exercise plenary review over the IJ’s
conclusions of law, although the agency’s interpretation of the Immigration and
Nationality Act . . . and the regulations it has passed through the power granted to it
under the [Act], are ‘subject to established principles of deference.’” Naul v. Ashcroft,
106 F. App’x 791, 793-94 (3d Cir. 2004) (quoting Coraggioso v. Ashcroft, 355 F.3d 730,
733 (3d Cir. 2004)).
10
   Bonilla, 891 F.3d at 90.
11
   8 U.S.C. § 1231(a)(5); accord 8 C.F.R. § 241.8(a).
12
   8 C.F.R. § 241.8(e).
                                                4
a “reasonable fear determination.” 13 The determination is to be made in a nonadversarial

proceeding, where the individual may be represented by counsel and may present

evidence as to his or her fear of persecution or torture. 14 The Asylum Officer “shall

create a written record of his or her determination,” including a summary of relevant facts

that he or she must review with the individual. 15 Any negative decision by the Asylum

Officer is subject to “review” by an Immigration Judge; if the Immigration Judge concurs

with the Asylum Officer, the case is returned to Citizenship and Immigration Services for

removal. 16

       Regarding his reasonable fear determination, Hernandez-Silvas raises two

arguments in his petition for review: first, that the Immigration Judge’s refusal to fully

review the Asylum Officer’s reasonable fear determination violated procedural

regulations; and, second, that that error violated his due process rights. For the reasons

below, neither argument is availing.

       A.     The Immigration Judge Did Not Violate Procedural Regulations

       First, Hernandez-Silvas argues that the Immigration Judge violated Homeland

Security’s regulations by “not holding a full judicial review hearing of the negative

reasonable fear findings of the Asylum Office[r].” 17 In particular, he contends that

“[m]erely relying on the asylum officer’s notes, findings and the transcripts negates the




13
   Id. § 208.31(b).
14
   Id. § 208.31(c).
15
   Id.
16
   Id. § 208.31(g).
17
   Pet. Br. at 9.
                                             5
entire review process as provided” by the regulations. 18 The Government responds that

the relevant regulation “explicitly defines the respective jurisdictions of asylum officers

and Immigration Judges,” nowhere requiring the Immigration Judge to conduct a full

review of the Asylum Officer’s recommendation. 19

       The Government is correct with respect to this issue, because the Immigration

Judge is granted “jurisdiction” only to conduct a limited “review” of the Asylum

Officer’s reasonable fear determination. The regulations enact this limited jurisdiction

through two separate provisions.

       First, the regulations provide that the Asylum Officers have “exclusive jurisdiction

to make reasonable fear determinations” and that the Immigration Judges have “exclusive

jurisdiction to review such determinations.” 20 The assignment of limited jurisdiction to

the Immigration Judge and the Asylum Officer “allow[s] for the fair and expeditious

resolution of . . . claims [for withholding of removal] without unduly disrupting the

streamlined removal processes applicable to these aliens.” 21

       Second, the scope of the Immigration Judge’s jurisdiction is limited by the

regulations to review of the record before the Asylum Officer in arriving at a “negative

decision.” 22 The Immigration Judge’s review of a negative fear determination is to


18
   Id. at 20.
19
   Resp. Br. at 18.
20
   8 C.F.R. § 208.31(a) (“USCIS has exclusive jurisdiction to make reasonable fear
determinations, and EOIR has exclusive jurisdiction to review such determinations.”).
The United States Citizenship and Immigration Services (“USCIS”) includes the Asylum
Officers, id. § 208.9(a), and the Executive Office for Immigration Review (“EOIR”)
includes the Immigration Judges, id. 1003.9(a).
21
   64 Fed. Reg. 8478, 8479.
22
   8 C.F.R. § 208.31(g).
                                             6
encompass “the asylum officer’s notes, the summary of the material facts, and other

materials upon which the determination was based.” 23 In contrast, if the Asylum Officer

determines that the individual has a reasonable fear of persecution or torture, the

Immigration Judge is to provide a “full consideration of the request for withholding of

removal.” 24 Consequently, the regulations envision that the Immigration Judge’s review

of a “negative” reasonable fear determination is limited. Further, the Immigration Court

Practice Manual instructs that additional evidence may be introduced only “at the

discretion of the Immigration Judge.” 25 That instruction is consistent with the

regulations’ intent in providing “streamlined” proceedings for reasonable fear

determinations. 26 Thus, the Immigration Judge did not err by relying only on the record

before the Asylum Officer.

       Hernandez-Silvas further argues that “full judicial review” by the Immigration

Judge was necessitated by a number of errors committed by the Asylum Officer.

Specifically, Hernandez-Silvas contends that the Asylum Officer “did not let him explain


23
   Id.
24
   Id. § 208.31(e).
25
   Executive Office for Immigration Review, Department of Justice, Immigration Court
Practice Manual, ch. 7.4(e)(iv)(E), available at https://www.justice.gov/eoir/office-chief-
immigration-judge-0. Although agency “interpretations contained in policy statements,
agency manuals, and enforcement guidelines . . . lack the force of law [and] do not
warrant Chevron-style deference,” they are nonetheless “‘entitled to respect’ . . . to the
extent that those interpretations have the ‘power to persuade.’” Christensen v. Harris
County, 529 U.S. 576, 587 (2000) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140
(1944)).
26
   Bonilla v. Sessions, 891 F.3d 87, 90 (3d Cir. 2018); Bartolome v. Sessions, 904 F.3d
803, 807 (9th Cir. 2018) (“[R]easonable fear proceedings are to be streamlined, not
intended to have full evidentiary hearings, because the alien continues to be subject to the
expedited removal process used for previously removed aliens with reinstated orders of
removal.”).
                                              7
and then failed to inquire further into” his claim that he was targeted because of his

father’s mayoral campaign. 27 He also claims that the “translator was continually cut off”

and that the “asylum office[r] did not provide a full an[d] accurate summary of the

transcripts.” 28 The Government responds that “nothing in the record supports

Hernandez-Silvas’ claim.” 29

       The Government is correct that nothing in the record supports a claim that the

Asylum Officer or translator erred. Although we have held that a “decisionmaker must

‘actually consider the evidence and argument that a party presents,’” 30 an agency is

nonetheless “entitled to a presumption of regularity.” 31 Consequently, Hernandez-Silvas

bears the burden of showing irregularity by the Asylum Officer. 32

       He has failed to carry that burden. There is no evidence in the record that the

Asylum Officer did not permit Hernandez-Silvas to explain his father’s mayoral

campaign, that the translator was cut off, or that the transcripts were inaccurate. Further,

after Hernandez-Silvas testified that he had been targeted by Batos Locos because of his

business, the Asylum Officer asked him, “Beside[s] what we have already discussed, are

you afraid to return to your country for any other reason?” 33 Hernandez-Silvas replied,




27
   Pet. Br. at 18-19.
28
   Id. at 19.
29
   Resp. Br. at 16.
30
   Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001) (quoting Llana-Castellon v. INS,
16 F.3d 1093, 1096 (10th Cir. 1994)).
31
   Id. at 550 (quoting McLeod v. INS, 802 F.2d 89, 95 n.8 (3d Cir. 1986)).
32
   Cf. id. (quoting McLeod, 802 F.2d at 95 n.8) (“Abdulai bears the burden of proving that
‘the BIA did not review the record when it considered the appeal.’”).
33
   A36.
                                             8
“No.” 34 The Asylum Officer also asked Hernandez-Silvas if he was targeted because of

his political beliefs, which he denied. 35 The Asylum Officer then summarized the

hearing, stating, “You believe you were targeted because you were a business owner and

they perceived you as wealthy,” which Hernandez-Silvas affirmed as accurate. 36

       The record shows that Hernandez-Silvas had every opportunity to present his

claim to the Asylum Officer. There is no basis in the record to conclude that the

reasonable fear proceedings before that Officer were marred by irregularities.

       B.     Hernandez-Silvas’s Due Process Claim Is Meritless

       Next, Hernandez-Silvas argues that the Immigration Judge’s “failure to comply

with the regulation governing [his] right to have the [Judge] properly review his negative

reasonable fear determination” violated his due process rights. 37 In response, the

Government contends that, “because the agency did not fail to abide by the applicable

regulations . . . it follows that Hernandez-Silvas’[s] due process claim is meritless.” 38

The Government is correct with respect to this issue.

       Individuals in removal proceedings are guaranteed due process. 39 In removal

proceedings, the “fundamental requirement of due process is the opportunity to be heard

at a meaningful time and in a meaningful manner.” 40 That fundamental requirement

entitles an individual in removal proceedings to the right to “factfinding based on a


34
   Id.
35
   A37.
36
   A39.
37
   Pet. Br. at 21.
38
   Resp. Br. at 21.
39
   Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001).
40
   Id. (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)).
                                            9
record produced before the decisionmaker” and disclosed to the individual, the right to

“make arguments on his or her own behalf,” and the right to “an individualized

determination” of his or her case. 41 “The failure of an agency to follow its own

regulations is not, however, a per se denial of due process unless the regulation is

required by the [C]onstitution or a statute.” 42

         Hernandez-Silvas’s due process argument fails for two reasons. First, he has

failed to establish that either the Immigration Judge or the Asylum Officer violated any

regulation, and second, he has failed to show that those regulations are required by statute

or the Constitution. We thus reject Hernandez-Silvas’s argument with respect to this

issue.

III.     Conclusion

         For the foregoing reasons, we will deny the petition for review.




41
   Id. (quoting Llana-Castellon v. INS, 16 F.3d 1093, 1096 (10th Cir. 1994) (internal
citations omitted)).
42
   Leslie v. Att’y Gen., 611 F.3d 171, 179 (3d Cir. 2010) (quoting Arzanipour v. INS, 866
F.2d 743, 746 (5th Cir. 1989)).
                                             10